Exhibit 10.7

CEO FORM

 

Name of Participant:    [                    ] Target Number of PSUs:   
[                    ] Date of Grant:    [                    ]

WATERS CORPORATION

2020 EQUITY INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

This agreement (this “Agreement”) evidences performance-based Restricted Stock
Units granted by Waters Corporation (the “Company”) to the individual named
above (the “Participant”), pursuant to and subject to the terms and conditions
of the Waters Corporation 2020 Equity Incentive Plan (as from time to time
amended and in effect, the “Plan”). Except as otherwise defined herein, all
capitalized terms used herein have the same meaning as in the Plan.

1. Grant of PSUs. On the date of grant set forth above (the “Date of Grant”),
the Company granted to the Participant the target number of performance-based
Restricted Stock Units (the “PSUs”) set forth above (the “Target Award”) giving
the Participant the conditional right to receive, without payment and pursuant
to and subject to the terms and conditions set forth in this Agreement and in
the Plan, one share of Stock (a “Share”) with respect to each PSU forming part
of the Award, subject to adjustment pursuant to Section 7 of the Plan in respect
of transactions occurring after the date hereof (the “Award”). The percentage of
the Target Award that may be earned by the Participant will be determined in
accordance with Exhibit A hereto.

2. Earning; Vesting; Cessation of Employment.

(a) Earned PSUs. The PSUs shall become “Earned PSUs” following the end of the
Performance Period (as defined in Exhibit A) to the extent earned in accordance
with the performance criteria set forth on Exhibit A (the “Performance
Criteria”), based on the Administrator’s determination, in its sole discretion,
of the level of achievement of the Performance Criteria.

(b) Vesting of Earned PSUs. Unless earlier terminated, forfeited, relinquished
or expired, the Earned PSUs will vest in full on [                    ] (the
“Vesting Date”), subject to the Participant remaining in continuous Employment
from the Date of Grant through the Vesting Date except as described in
Section 2(c) below.

(c) Cessation of Employment. If the Participant’s Employment ceases for any
reason, except as expressly provided for in an employment, severance-benefit or
other agreement between the Participant and the Company that is in effect at the
time of such termination of Employment, the PSUs, to the extent not then vested,
will be immediately forfeited for no consideration. Notwithstanding the
foregoing, in the event the Participant’s Employment terminates due to the
Participant’s death or Qualifying Retirement, in either case, prior to the
Performance Period End Date (as defined in Exhibit A) and prior to a Covered
Transaction, any unvested PSUs that are then outstanding shall not be forfeited
upon such termination but shall instead remain outstanding and eligible to
become Earned PSUs in accordance with the terms of this Agreement and, to the
extent earned, shall vest in full on a prorated basis, based on the number of
days the Participant was Employed during the Performance Period (without regard
to any earlier termination thereof



--------------------------------------------------------------------------------

on the consummation of a Covered Transaction or otherwise), on the earlier of
the Vesting Date or immediately prior to the consummation of a Covered
Transaction. For purposes of this Agreement, “Qualifying Retirement” means the
Participant’s termination of Employment (other than for Cause or at a time when
the Participant’s Employment could have been terminated for Cause) (i) at any
time after the Participant has reached age sixty (60) with ten (10) years of
service to the Company and its Affiliates; (ii) with the intention of concluding
his or her working or professional career; and (iii) after the first anniversary
of the Performance Period Start Date (as defined in Exhibit A). The
Administrator will determine whether any leave or other extended period of
absence results in a cessation of the Participant’s Employment for purposes of
the Award and this Agreement; it being understood that if the Participant is on
a leave or other extended period of absence that has been approved by the
Administrator (i) with a duration of six (6) months or less or (ii) during which
the Participant’s reemployment rights, if any, are guaranteed by statute or by
contract, he or she shall be treated for purposes of the Award and this
Agreement as remaining in Employment during such approved leave or other period
of absence, unless the Administrator determines otherwise.

3. Issuance of Shares. The Company shall, as soon as practicable upon the
vesting of any PSUs (but in no event later than March 15th of the year following
the year in which such PSUs vest), issue Shares with respect to such vested PSUs
to the Participant (or, in the event of the Participant’s death, to the person
to whom the Award has passed by will or the laws of descent and distribution).
No Shares will be issued pursuant to this Agreement unless and until all legal
requirements applicable to the issuance or transfer of such Shares have been
complied with to the satisfaction of the Administrator.

4. Company Policies. By accepting the Award, the Participant expressly
acknowledges and agrees that the Participant’s rights, and those of any
permitted transferee, with respect to the PSUs, including the right to any
Shares issued in respect of the PSUs or proceeds from the disposition thereof,
are subject to Section 6(a)(5) of the Plan (including any successor provision).
The Participant further agrees to be bound by the terms of any clawback,
recoupment or similar policy of the Company or any of its Affiliates and any
policy of the Company or any of its Affiliates that relates to trading on
non-public information and permitted transactions with respect to shares of
Stock, including limitations on hedging and pledging. Nothing in the preceding
sentence will be construed as limiting the general application of Section 7 of
this Agreement.

5. Nontransferability. The PSUs may not be transferred except as expressly
permitted under Section 6(a)(3) of the Plan. Shares issued in respect of vested
PSUs may not be transferred for a period of twenty-four (24) months following
the Vesting Date; provided, that this restriction shall not apply following the
Participant’s death or in connection with or following a Covered Transaction.
Except as described in the preceding sentence, Shares issued in respect of
vested PSUs may be transferred subject to compliance with applicable law and the
terms of any policies of the Company or any of its Affiliates.

6. Withholding. The Participant expressly acknowledges and agrees that the
Participant’s rights hereunder, including the right to receive Shares following
the vesting of any portion of the Award, are subject to the satisfaction of all
taxes required to be withheld with respect to the Award. Unless otherwise
determined by the Company, the Company shall automatically satisfy such tax
withholding obligations by withholding from the Shares that would otherwise be
issued with

 

-2-



--------------------------------------------------------------------------------

respect to any vested PSUs a number of Shares having a fair market value equal
to the minimum statutory amount required to be withheld to satisfy such tax
withholding obligations and/or by causing such number of Shares to be sold in
accordance with a sell-to-cover arrangement. The Participant authorizes the
Company and its Affiliates to withhold any amounts due in respect of any
required tax withholdings by withholding from the Shares otherwise deliverable
with respect to the Award, by causing such Shares to be sold in accordance with
a sell-to-cover arrangement and/or by withholding from any amounts otherwise
owed to the Participant. Nothing in this Section 6 shall be construed as
relieving the Participant of any liability for satisfying his or her tax
obligations relating to the Award.

7. Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the Date of Grant has been furnished or made available
to the Participant. By accepting, or being deemed to have accepted, all or any
part of the Award, the Participant agrees to be bound by the terms of the Plan
and this Agreement. In the event of any conflict between the terms of this
Agreement and the Plan, the terms of the Plan will control.

8. Acknowledgements. The Participant acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which will be an
original and all of which together will constitute one and the same instrument,
(ii) this Agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, will
constitute an original signature for all purposes hereunder, and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.

[Signature page follows.]

 

-3-



--------------------------------------------------------------------------------

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the Date of Grant.

 

WATERS CORPORATION By:  

             

Name:  

 

Title:  

 

 

Agreed and Accepted: By  

         

  [Participant’s Name]